Citation Nr: 0713289	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-16 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to February 1969.  His period of active duty 
included service in the Republic of Vietnam from July 1967 to 
July 1968 during the Vietnam War era.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Montgomery, Alabama, Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for 
residuals of a left knee injury.  The veteran ultimately 
perfected an appeal of that decision.  

In September 2006, the veteran appeared at the RO for a 
travel Board hearing before the undersigned.  The transcript 
of that hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified at the September 2006 hearing that he 
first injured his left knee in Vietnam when he fell into a 
foxhole during a mortar attack.  He stated that he was 
treated in the field by a medic following that injury.  The 
veteran testified further that two months after returning 
from Vietnam he was stationed at Fort Knox, Kentucky, where 
he reinjured his left knee.  He stated that he then spent 
five or six days in the hospital in traction.  The veteran 
noted that the records from his hospitalization at Fort Knox 
have not been sought by the RO directly from that facility.  

In cases in which the veteran has asserted that there are 
relevant records in the possession of a federal agency that 
have not been associated with the claims file, the VCAA 
imposes a heightened duty to determine if those records are 
available, particularly if the records in question are 
service medical records.  This heightened duty includes 
contacting the individual facilities in attempt to seek all 
of the records that the veteran believes to be relevant, 
including his service vaccination records.  

Second, in the case of any veteran who engaged in combat with 
the enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Administrator shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C. § 1154(b) (2006).  

Thus, if the veteran can establish that he is a combat 
veteran, his allegations of combat-related injury during 
service do not require further corroboration to be deemed 
evidence of an in-service injury.  Consequently, it is 
incumbent upon VA to determine the authenticity of the 
veteran's combat-related awards in order to determine whether 
he was a combat veteran.  If that can be established, then 
the veteran's allegations of having sustained an inservice 
left knee injury during a mortar attack can be accepted.  It 
is important that an attempt be made to verify the veteran's 
allegations, and that such efforts be documented for the 
record.  

Third, VA's duty to assist the claimant in the development of 
his claims pursuant to 38 U.S.C.A. § 5103A (West 2002 and 
West Supp. 2006), includes obtaining a medical opinion 
whenever such an opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 and West 
Supp. 2006).  38 C.F.R. § 4.1 (2006) provides further that 
"It is...essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.")  See also Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of the 
statutory duty to assist  . . . includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.").  

Although there are not at this juncture service medical 
records that reveal that the veteran had been treated for a 
left knee injury during service, nor is there evidence that 
the veteran was a veteran of combat, there are post-service 
medical records dated in June 2004 wherein the examining 
physician indicated that the veteran's current left knee 
disorder was related to a "remote history of trauma while 
the veteran was in the military in the 1960's."  
Consequently, the necessity for appropriate examination(s) is 
shown for the proper assessment of the veteran's claim.  
38 U.S.C.A. § 5103A (West 2002 and West Supp. 2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department and 
the specific medical facility identified 
by the veteran (Fort Knox, Kentucky) for 
the purpose of obtaining service medical 
records directly from the U.S. Army 
and/or its medical facility at Fort Knox.  
In that regard, the veteran's allegations 
with respect to the records alleged to be 
missing should be consulted and 
referenced to the service department and 
the facility in question.  

2.  Obtain the veteran's service 
personnel records to determine whether 
the veteran participated in any combat 
operations in Vietnam such that he can be 
considered a veteran of combat.  
Documents received should be associated 
with the claims file.  

3.  After completion of #1 and #2, 
schedule the veteran for an appropriate 
VA examination(s) by a physician skilled 
in the diagnosis and treatment of the 
left knee disorder at issue to determine 
whether a left knee disorder issue, if 
found, bears any relationship to service, 
including any treatment or injuries 
identified in the service medical 
records.  The claims file and a separate 
copy of this remand must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
connection with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.

The examiner must address the 
following medical question:
Is it at least as likely as not (50 
percent or greater) that any left knee 
disorder found on examination is 
related to service on any basis?  
A complete rationale for any opinions 
expressed should be provided.  

4.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed, 
and pursue any development required by 
the record at hand, including further 
medical examination.  

5.  Then, readjudicate the veteran's 
claim of entitlement to service 
connection for residuals of a left knee 
injury.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claims currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim for 
service connection and result in a denial.  38 C.F.R. § 3.655 
(2006).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



